

116 S1447 IS: Agricultural Export Expansion Act of 2019
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1447IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Bennet (for himself, Mr. Boozman, Mr. Udall, Mr. King, Mr. Warner, Mr. Moran, Ms. Collins, Ms. Stabenow, Ms. Klobuchar, Mr. Enzi, Mr. Leahy, Mr. Cramer, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo allow the financing by United States persons of sales of agricultural commodities to Cuba.1.Short titleThis Act may be cited as the Agricultural Export Expansion Act of 2019.2.Financing of sales of agricultural commodities to Cuba(a)In generalNotwithstanding any other provision of law (other than section 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207), as amended by subsection (c)), a person subject to the jurisdiction of the United States may provide payment or financing terms for sales of agricultural commodities to Cuba or an individual or entity in Cuba.(b)DefinitionsIn this section:(1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).(2)FinancingThe term financing includes any loan or extension of credit.(c)Conforming amendmentSection 908 of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7207) is amended—(1)in the section heading, by striking and financing;(2)by striking subsection (b);(3)in subsection (a)—(A)by striking Prohibition and all that follows through (1) In general.—Notwithstanding and inserting In general.—Notwithstanding; and(B)by redesignating paragraphs (2) and (3) as subsections (b) and (c), respectively, and by moving those subsections, as so redesignated, 2 ems to the left; and(4)by striking paragraph (1) each place it appears and inserting subsection (a).